Citation Nr: 1126855	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  10-26 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for hypertensive heart disease.

4. Entitlement to service connection for urinary tract infection.


WITNESSES AT HEARING ON APPEAL

Appellant, E.A.


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from June 1946 to April 1949.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

In April 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

In April 2011, the Board received documents from the appellant.  The Board notes that VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant or representative.  38 C.F.R. §§ 19.37, 20.1304 (2010).  The documents were duplicates of evidence already associated with the claims file.  Additionally, in a written statement dated in April 2011, the appellant waived RO consideration of the new evidence.  Thus, the Board finds no prejudice to the appellant in proceeding to adjudicate this appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



REMAND

The Board finds that further development of the record is needed prior to appellate consideration of the claims.  After reviewing the record, the Board finds that the VA has not completed its duty to assist under the VCAA.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The appellant submitted a February 2009 Authorization and Consent to Release Information, VA Form 21-4142, for records at Capiz Emmanuel Hospital.  The appellant indicated he was treated for hypertensive cardiovascular disease, diabetes mellitus,  and a urinary tract infection.  In the form, the appellant cited records from Dr. A.B., at Capiz Emmanuel Hospital.  The form states that the appellant was treated for hypertensive cardiovascular disease from January 20, 1990 to January 21, 1990, and that he was treated for a urinary tract infection, diabetes mellitus, and hypertensive cardiovascular disease from February 25, 1998 to February 28, 1998.  Two medical certificates signed by Dr. A.B., an "Attending Physician" at Capiz Emmanuel Hospital, dated in January 2009, and submitted with the VA Form 21-4142, confirm the appellant received treatment for the conditions on the dates noted in the form.  However, there is no indication that the VA has made any effort to obtain such records of treatment of the appellant.  The provisions of 38 C.F.R. § 3.303(d) establish that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  Since VA has notice of outstanding private treatment records that are relevant to the claims on appeal, VA has a duty to obtain those records.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Obtain any necessary authorization from the appellant and obtain the appellant's clinical and/or hospitalization records from Dr. A.B. and/or Capiz Emmanuel Hospital in Roxas City, the Republic of the Philippines, from January 20, 1990 to January 21, 1990, and from February 25, 1998 to February 28, 1998.  All efforts to obtain such records should be fully documented, and the facility must provide a negative response if records are not available.  If the requested information is unavailable, the Veteran and his representative must be apprised of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c).  

2.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for diabetes mellitus, hypertension, hypertensive heart disease and a urinary tract infection.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).







